36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Debra Carol JONES, Plaintiff Appellant,v.WEST POINT PEPPERELL, INCORPORATED, Defendant Appellee.
No. 94-1201.
United States Court of Appeals, Fourth Circuit.
Submitted June 14, 1994Decided Sept. 23, 1994.

Appeal from the United States District Court for the District of South Carolina, at Anderson.  Henry M. Herlong, Jr., District Judge.  (CA-93-1426)
Debra Carol Jones, Appellant Pro Se.
Fred W. Suggs, Jr., Ogletree, Deakins, Nash, Smoak & Stewart, Greenville, SC, for Appellee.
D.S.C.
AFFIRMED.
Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's orders granting summary judgment in favor of Appellee and denying Appellant's motion for reconsideration.  Our review of the record and the district court's opinions accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. WestPoint Pepperell, No. CA-93-1426 (D.S.C. Jan. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED